a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Freeman, J.), dated December 11, 2007, which, upon a fact-finding order of the same court, dated September 5, 2007, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crime of assault in the second degree, adjudged her to be a juvenile delinquent and placed her on probation until January 1, 2009. The appeal brings up for review the fact-finding order dated September 5, 2007.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792 [1987]; cf. People v Contes, 60 NY2d 620 [1983]), we find that the evidence was legally sufficient to establish beyond a reasonable doubt that the appellant committed acts which, if committed by an adult, would have constituted the crime of assault in the second degree. Morever, upon the exercise of our factual review power, we are satisfied that the determination was not against the weight of the evidence (cf. CPL 470.15 [5]). Lifson, J.P., Ritter, Miller and Balkin, JJ., concur.